IN THE COURT OF APPEALS OF TENNESSEE

                                         FILED
                                       December 15, 1999

                                       Cecil Crowson, Jr.
                                      Appellate Court Clerk
                                AT KNOXVILLE




ALDRIDGE LYNN SHOCKLEY, ) C/A NO. 03A01-9905-CH-00162
                              )
     Defendant-Appellant,     ) HAMBLEN CHANCERY
                              )
vs.                           ) HON. THOMAS R. FRIERSON, II
                              ) CHANCELLOR
ELLA MAE SHOCKLEY,            )
                              ) AFFIRMED AND
     Plaintiff-Appellee.      ) REMANDED


JOHNNY V. DUNAWAY, LaFollette, for Defendant-Appellant.

DENISE TERRY STAPLETON, Morristown, for Plaintiff-Appellee.



                                       OPINION


                                                              Franks, J.


              In this divorce action, the husband appeals from the Chancellor’s division of

marital property and the award of alimony to the wife.

              Husband and wife were married in 1981 and no children were born to this

marriage. The wife has two children from a previous marriage, and the husband has one

child from a previous marriage. During the marriage, the husband was employed by

Rockwell, now Meritor, as a press operator. His annual salary was $42,874.00 as of

December 1998. The husband also has income from the sale of hay and tobacco grown on




                                                                                              Page 1
his land. The wife works at Sun Trust Bank as a head teller. Her annual salary is $18,000.00

and the evidence shows there is no room for advancement within the bank where she works.

At the time of the trial, the husband was 50 years old and the wife was 44 years old.

              On January 22, 1999, the Trial Judge granted the wife a divorce on the

grounds of inappropriate marital conduct, and divided the marital estate awarding the wife,

according to his evaluations, $80,928.77. Additionally, the wife was awarded interest in any

retirement proceeds through Kroger, and the future rental income on a trailer. The husband

was awarded $80,906.96, plus farming equipment, not in the above valuations, to a value of

approximately $3,100.00. Both parties were to retain the amounts previously withdrawn

from the money market stock accounts.

              Our review of the division of marital property is de novo upon the record,

with a presumption of correctness of the Trial Court’s findings of fact. T.R.A.P. Rule 13(d).

Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984). Trial courts have wide discretion in

the manner in which marital property is divided, and their decisions are given great weight

on appeal. Wade v. Wade, 897 S.W.2d 702, 715 (Tenn. Ct. App. 1994). An equitable

division of marital property is not necessarily an equal division, and is not achieved by

mechanical application of the statutory factors, but rather by considering and weighing the

most relevant factors in light of the unique facts of each case. Waters v. Waters, 959

S.W.2d 585 (Tenn. Ct. App. 1997).

              Tennessee Code Annotated §36-4-121(c) sets forth the criteria which courts

are to consider in making an equitable division of marital property. In this case, the parties

do not dispute the values given to the marital assets by the Court, and the Court divided the

marital assets close to 50/50, with slightly more to the wife. The parties were married for

seventeen years, and as the Trial Court correctly observed, there is significant discrepancies

in the parties’ respective earning capacities.

              The record established the husband made more financial contributions to the


                                                                                                 Page 2
marital estate than did the wife, however, the wife made contributions to the marriage as a

spouse and mother. She testified she took care of the house, buying groceries, cooking and

cleaning and also cared for all the minor children, one of whom was the husband’s by a prior

marriage.

               The husband argues that while the Court considered the wife’s contribution to

the marriage, it failed to consider his contributions, and instead, penalized him for fault in

the break-up of the marriage. He points out that fault is not to be considered in the division

of marital property. See T.C.A. §36-4-121(a)(1). These contentions are without merit.

Clearly, the court considered and compared the respective contributions made by each party,

and the evidence in the record does not support the argument that the husband was penalized

for fault in the break-up in the distribution of marital property.

               Considering all the relevant factors enumerated in T.C.A. §36-4-121(c), we

hold that the Trial Court’s distribution of marital property is equitable.

               The husband, in his brief, argues that the Trial Judge erred in awarding the “

hobby cars” to the wife. These are antique cars that the husband had worked on and rebuilt,

and were acquired during the parties’ marriage. In this regard, the parties agreed at oral

argument, that this issue was resolved between the parties, and is moot.

               Trial courts have broad discretion to determine where spousal support is

needed, and if so, its nature, amount and duration. See Garfinkel v. Garfinkel, 945 S.W.2d

744, 748 (Tenn. Ct. App. 1996).

               While T.C.A. §36-5-101(d)(1) reflects a preference for temporary

rehabilitative spousal support, as opposed to long-term support, (see Herrera v. Herrera,

944 S.W.2d 379 (Tenn. Ct. App. 1996)), the Trial Court determined that rehabilitative

alimony was inappropriate in this case, and the evidence does not preponderate against that

finding. T.R.A.P. Rule 13(d). In awarding alimony, the Trial Judge made the following

findings and award:


                                                                                                 Page 3
             Compared with the husband, the wife will be economically disadvantaged
             following the divorce. Her earning capacity is far less than his and there is
             little likelihood that it will improve . . . Considering all of the circumstances
             of this case and the equities between the parties, the Court determines that
             there is a relative economic disadvantage between the parties and that
             rehabilitation of the wife is not feasible. Therefore, the Court grants an order
             for payment of support and maintenance on a periodic basis. The Court
             directs that Mr. Shockley shall pay to Mrs. Shockley alimony in futuro in the
             amount of $75.00 per week for a period of seven years.

             The evidence supports the Chancellor’s findings. See Aaron v. Aaron, 909

S.W.2d 408 (Tenn. 1995); Ford v. Ford, 952 S.W.2d 824 (Tenn. Ct. App. 1996); and

Shackleford v. Shackleford, 611 S.W.2d 598 (Tenn. Ct. App. 1980).

             We find that the Court intended to award the wife alimony in futuro, as

decreed, and we affirm his judgment.

             The cost of the appeal is assessed to Aldridge Lynn Shockley, and the cause

remanded.




                                          __________________________
                                          Herschel P. Franks, J.


CONCUR:




___________________________
Houston M. Goddard, P.J.




___________________________
Charles D. Susano, Jr., J.




                                                                                                 Page 4